Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00540-CV

                                      Gloria B. GIRON,
                                          Appellant

                                              v.

       BGRS, LLC a/k/a Brookfield Global Relocation Services, LLC and Corey Peters,
                                      Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-17606
                          Honorable Tina Torres, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. We order
appellant to pay the costs of this appeal.

       SIGNED April 27, 2022.


                                               _________________________________
                                               Beth Watkins, Justice